Citation Nr: 9906611	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $28,274.00, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to August 
1968.  This appeal arises from a January 1995 decision of the 
Philadelphia, Pennsylvania, Regional Office's (RO) Committee 
of Waivers and Compromises (Committee).  In this decision, 
the Committee denied the veteran's claim to entitlement to a 
waiver of recovery of a VA loan guaranty indebtedness of 
$28,274.00, plus accrued interest.  The veteran appealed this 
decision.

In his substantive appeal (VA Form 9) of October 1995, the 
veteran requested a hearing before a member of the Board of 
Veterans' Appeals (Board).  The veteran was notified of his 
appearance date in a letter of August 1998, but later 
canceled this hearing.


REMAND

The veteran has not challenged the validity of his VA home 
loan guaranty indebtedness.  He has claimed that under the 
provisions of 38 C.F.R. §§ 1.964, 1.965 (1998), the principle 
of equity and good conscience should entitle him to a waiver 
of recovery of this debt.  In its decision of January 1995, 
the Committee determined that the veteran had not committed 
fraud or misrepresentation or acted in bad faith.  However, 
it was also determined that the veteran was not entitled to a 
waiver of the recovery of his debt under the standard of 
equity and good conscience.  The latest supplemental 
statement of the case (SSOC) prepared by the RO on the issue 
on appeal was in February 1996.  

In April 1996, the RO received a written statement with an 
attached VA Form 20-5655 (Financial Status Report).  This 
Financial Status Report (FSR) noted substantial changes from 
the last FSR submitted in September 1994, including the loss 
of all income from his spouse.  In his statement, the veteran 
claimed that he had incurred $40,000.00 dollars in medical 
expenses due to his spouse's treatment for "MS."  There is 
no SSOC of record that indicates that the Committee has 
reviewed this evidence.

According to 38 C.F.R. § 19.31 (1998), when evidence 
pertinent to an issue on appeal has been received after a 
statement of the case or SSOC has been issued, the RO must 
review this evidence and prepare another SSOC.  The 
undersigned finds that the FSR submitted in April 1996 is 
pertinent to the issue on appeal.  Therefore, the RO must 
review this evidence and prepare the appropriate SSOC.

As noted above, the veteran has claimed that he had incurred 
substantial debt due to his spouse's serious illness.  There 
are no billing records in the claims file that would 
substantiate this claim.  It is determined by the undersigned 
that the RO should attempt to develop this evidence and 
inform the veteran of the adverse decision that could result 
if this evidence is not submitted to the VA.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action: 

1.  The RO should contact the veteran and 
request that he fully complete a current 
FSR form (VA Form 20-5655) and return it 
to the RO.  The veteran should be 
requested to submit objective medical 
evidence of his spouse's severe medical 
disorder and related expenses.  The 
veteran should be informed that his 
failure to comply with these requests, 
including the failure to provide a 
complete financial statement, could 
result in the denial of a waiver of 
recovery of his loan guaranty 
indebtedness.  All material received from 
these requests should be incorporated 
into the claims file/loan guaranty 
folder.

2.  Thereafter, the veteran's claim 
should be reviewed by the RO, with 
specific consideration of the principle 
of "equity and good conscience" found 
at 38 U.S.C.A. §§ 5302, 5303; 38 C.F.R. 
§§ 1.964, 1.965.  If the RO's decision 
remains adverse to the veteran, than he 
and his representative should be provided 
with a SSOC and given a reasonable 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board for appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required of the veteran until further notice.  
The Board intimates no opinion as to the ultimate outcome of 
this case.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

